Title: From George Washington to Edmund Randolph, 26 April 1795
From: Washington, George
To: Randolph, Edmund


          
            Sir
            Mount Vernon April 26th 1795
          
          Your letter of the 22d instt I received yesterday morning. I still think of commencing my journey for Philadelpa at the time, & in the manner mentioned to you in my last; but if the weather or any thing else should occur to prevent it, you shall be informed thereof in a P.S. to this letter before it is sent to the Post Off[ic]e.
          The request of the Dutch Resident is embarrassing and means more, I am persuaded, than is expressed. For this reason, I would not only have all further acting upon it suspended until my return to the Seat of Government, but it is my desire moreover, that you, and the Gentlemen who are usually consulted on these occasions, would give the subject the most serious consideration & be prepared to submit your opinions thereon in writg to me upon my arrival.
          We have every reason (short of official testimony) to conclude that the government of the United Netherlands has undergone a revolution; to comply then, with the request of Mr Van Berckel might have an unpleasant appearance both here, and elsewhere and not to do it, as no change has been announced in diplomatic form, would I conceive be a departure from the usual and established course of proceeding in like cases. In a word, it seems to have placed the Executive between Silla & caribdas— much, however, I presume, will depend upon the Consul’s Commission & the specific powers of the Resident if the right of suspension is not clearly established by usage, or the Law of Nations. From our Minister in Holland or from Mr Monroe at Paris we surely may look for official information of the events in that Ctry every

moment the receipt of which might remove the present all difficulty. I am &ca
          
            G. W——n
          
        